[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Exhibit 10.16(b)

CONFIDENTIAL

SECOND AMENDMENT TO FOUNDRY AGREEMENT

Spansion and SMIC

 

Amendment    This Second Amendment (“Amendment”) to the Foundry Agreement dated
August 31, 2007, as amended (“Agreement”) is entered into between Spansion LLC
(“Spansion”) and Semiconductor Manufacturing International Corporation (“SMIC”),
on behalf of themselves and their Affiliates, including without limitation the
Facilities. In consideration of the promises and mutual covenants of the
parties, it is agreed that the Agreement shall be modified to include the
following terms: Amendment Effective Date    December 14, 2010
Form of assistance    Prepayment for 65nm Contract Wafers to be shipped by
SMIC/WXIC in accordance with the terms of the Agreement. Prepayment Amount   
USD [*] Prepayment terms    USD[*] on each Contract Wafer shipped by SMIC to
Spansion will be deducted from the Prepayment Amount until all USD [*]
prepayment credits are used up. In the event that the prepayment credits are not
used up by [*], due to WXIC not providing sufficient capacity or any other
reason beyond Spansion’s reasonable control, then SMIC will return the remaining
balance to Spansion in full by [*]. If Spansion’s orders are insufficient to
drawdown the total amount by [*], [*] month extension is automatically given by
SMIC until [*]. If Spansion fails to draw down the entire Prepayment Amount by
that date due to reasons solely within its reasonable control, [*]. Funding of
the Prepayment Amount    The USD [*] prepayment shall be paid by Spansion to
SMIC


by [*].

Base Wafer Pricing

& Special Wafer

   •
   Base Contract Wafer pricing for all engineering & production 65nm NOR (3
layer metal) Contract Wafers shall be as follows: Pricing    •
               Q1’11: USD [*]    •
               Q2’11: USD [*]    •
               Q3’11: USD [*]    •
               Q4’11: USD [*]



--------------------------------------------------------------------------------

   •    Special Contract Wafer pricing is Base Contract Wafer pricing [*], which
shall be as follows. Both parties agree that this Special Contract Wafer price
shall apply for all engineering & production 65nm NOR (3 layer metal) Contract
Wafers and be valid until Spansion prepayment credit is fully consumed.    •   
                Q1’11: USD [*]    •                    Q2’11: USD [*]    •   
                Q3’11: USD [*]    •                    Q4’11: USD [*] Invoicing
&             Payment    •    Spansion purchase orders & SMIC invoices shall
reference the special Wafer Contract pricing listed above. Spansion’s payment to
SMIC shall be equivalent to the special Contract Wafer price minus a [*]
prepayment credit for each Contract Wafer delivered. To facilitate this process,
SMIC shall provide Spansion with a credit memo which Spansion shall reference
with each payment.    •    SMIC offers regular [*] payment term for on-going
business SMIC Minimum             Capacity    •    SMIC shall provide the
following minimum Contract Wafer delivery capacity to Spansion for 65nm NOR
production material, provided that SMIC receives the Prepayment Amount from
Spansion:    •                    Q1’11: [*]    •                    Q2’11: [*]
   •                    Q3’11: [*]    •                    Q4’11: [*]    •   
                2012: [*] Other terms of the prepayment    1.    SMIC shall
return to Spansion the full amount of the remaining portion of the Prepayment
Amount plus [*] of the original Prepayment Amount (USD [*]):

 

            •    If [*] acquires a majority share or otherwise acquires the
power to causes the direction of the management or policies of WXIC or SMIC,
payable upon WXIC’s and/or SMIC’s signing of a definite agreement memorializing
such merger or acquisition.             •    If SMIC or WXIC gives wafer
manufacturing capacity to [*] during the term of the Agreement, payable upon
SMIC or WXIC entering into an agreement to provide such capacity.             •
   If either party terminates the Agreement as permitted under the Agreement,
payable at time of such termination.

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

   2.    If SMIC experiences an event of default [*] in place with any of [*] or
otherwise experiences any material adverse condition [*], SMIC shall immediately
provide Spansion with written notice of such event or condition. Upon the
occurrence of such event or condition, then Spansion shall have the right, at
its sole discretion, to set off the [*] against any liabilities with SMIC,
and/or receive an immediate return of [*]. Miscellaneous    Unless otherwise
defined herein, capitalized terms used in this Amendment shall have the same
meaning as those set forth in the Agreement. The parties agree that except as
amended in the manner specified above, all remaining provisions of the Agreement
shall continue in full force and effect and shall apply to this Amendment. This
Amendment may be signed in multiple counterparts, each of which shall constitute
a signed original. Once fully signed, any facsimile or electronic image of this
Amendment shall be valid and acceptable for all purposes as if it were an
original.

Acknowledged and agreed

 

Spansion     SMIC    

/s/ Randy W. Furr

   

/s/ Chris Chi

  Name:   

Randy W. Furr

    Name:  

Chris Chi

  Title:   

EVP & CFO

    Title:  

CBO

  Date:   

12/14/2010

    Date:  

12/20/2010

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.